NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0113-18T2


MICHAEL STRADA,

          Plaintiff-Appellant,

v.

SUSSEX COUNTY BOARD
OF CHOSEN FREEHOLDERS,
GEORGE F. GRAHAM,
JONATHAN M. ROSE, CARL F.
LAZZARO and ROBERT MIKAS,

     Defendants-Respondents.
______________________________

                    Submitted July 8, 2019 – Decided July 16, 2019

                    Before Judges Yannotti and Haas.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Somerset County, Docket No. L-0671-18.

                    George T. Daggett, attorney for appellant.

                    Gebhardt & Kiefer, PC, attorneys for respondents
                    (Richard P. Cushing, on the brief).

PER CURIAM
      Plaintiff Michael Strada appeals from an order entered by the Law

Division on August 2, 2018, which disqualified his attorney, George T. Daggett,

from representing him in this action.1 We affirm.

      Plaintiff became the Sheriff of Sussex County in 2011, and he has held

that position since that time.     In April 2018, Daggett filed a three-count

complaint on behalf of plaintiff against defendants, the Board of Chosen

Freeholders of Sussex County; Freeholders George F. Graham, Carl F. Lazzaro,

and Jonathan M. Rose; and County Treasurer Robert Mikas. In the complaint,

plaintiff alleged that defendants had engaged in certain actions, which

unlawfully interfered with the operations of the Sheriff's Office, created a hostile

work environment, and violated the Conscientious Employee Protection Act,

N.J.S.A. 34:19-1 to -14.

      Defendants thereafter filed a motion to disqualify Daggett, arguing that

Rule 1:15-3(a) precludes him from representing plaintiff in this lawsuit while he

is representing defendants in criminal matters in Sussex County. The rule

provides:

            An attorney who is a sheriff or county prosecutor, or is
            in the employ or service of such an official, shall not
            practice on behalf of any defendant in any criminal,

1
  The matter was scheduled for oral argument; however, counsel for respondents
did not appear and counsel for appellant waived argument.
                                                                            A-0113-18T2
                                         2
            quasi-criminal or penal matter, whether judicial or
            administrative in nature. Nor shall an attorney who is
            a sheriff of any county or in the sheriff's employ
            practice in any court in that county.

            [Ibid.]

      Plaintiff opposed the motion. He argued that application of the rule should

be reconsidered in light of the Supreme Court's amendments to the Rules of

Professional Conduct (RPC), which eliminated the "appearance of impropriety"

standard, and its adoption of RPC 1.8(k), which governs conflicts of interests by

attorneys employed by a public entity. Plaintiff argued that Daggett is not

disqualified under RPC 1.8(k).

      In support of his argument, plaintiff submitted a certification in which he

stated that unlike the sheriff's offices in larger counties, the Sussex County

Sheriff's Office (SCSO) "does not conduct criminal investigations." He asserted

the SCSO "primarily regulates" the county's correctional facility and provides

security for the Sussex County Courthouse.

      The judge heard oral argument on the motion, reserved decision, and later

placed an oral decision on the record. The judge found that the elimination of

the "appearance of impropriety" standard had             no effect upon       the

disqualifications mandated by Rule 1:15-3(a). The judge determined that Rule

1:15-3(a) applied and precluded Daggett from representing plaintiff in this

                                                                         A-0113-18T2
                                       3
litigation. The judge memorialized his decision in an order dated August 2,

2018. We thereafter granted plaintiff's motion for leave to appeal from the trial

court's order.

      On appeal, plaintiff argues that the disqualifications mandated by Rule

1:15-3(a) were based on the "appearance of impropriety" standard, which the

Supreme Court eliminated when it adopted RPC 1.8(k). RPC 1.8(k) states that

             A lawyer employed by a public entity, either as a
             lawyer or in some other role, shall not undertake the
             representation of another client if the representation
             presents a substantial risk that the lawyer's
             responsibilities to the public entity would limit the
             lawyer's ability to provide independent advice for
             diligent and competent representation to either the
             public entity or the client.

Daggett argues that RPC 1.8(k) does not preclude him from representing

plaintiff in this case while representing defendants in criminal matters in Sussex

County.

      A trial court's "determination of whether counsel should be disqualified

is, as an issue of law, subject to de novo plenary appellate review." City of Atl.

City v. Trupos, 201 N.J. 447, 463 (2010) (citing J.G. Ries & Sons, Inc. v.

Spectraserv, Inc., 384 N.J. Super. 216, 222 (App. Div. 2006)). Therefore, the

trial court's decision on an attorney's disqualification is "not entitled to any

special deference" on appeal. See Manalapan Realty, LP v. Twp. Comm. of

                                                                          A-0113-18T2
                                        4
Manalapan, 140 N.J. 366, 378 (1995) (citing State v. Brown, 118 N.J. 595, 604

(1990); Dolson v. Anastasia, 55 N.J. 2, 7 (1969); Pearl Assurance Co. v. Watts,

69 N.J. Super. 198, 205 (App. Div. 1961)).

      It is well-established that the Supreme Court has authority under the New

Jersey Constitution to adopt rules that govern practice and procedure in this

State's courts. See Winberry v. Salisbury, 5 N.J. 240, 245 (1950). In addition,

the State Constitution grants the Court the "authority to regulate the legal

profession." Trupos, 201 N.J. at 461 (quoting In re Supreme Court Advisory

Comm. on Prof'l Ethics Op. No. 697, 188 N.J. 549, 554 (2006)).

      In the exercise of that authority, the "Court adopted the [RPCs] in an effort

to . . . provide clear, enforceable standards of behavior for lawyers." Ibid.

(second alteration in original) (quoting Ethics Op. No. 697, 188 N.J. at 554).

Prior to 2004, "RPC 1.7 "forb[ade] an attorney from representing a client in a

situation that would create an appearance of impropriety, even if there were no

actual conflict[.]" See State v. Loyal, 164 N.J. 418, 429 (2000).

      In January 2001, the Court appointed a Commission to review the RPCs

in light of a report issued by the American Bar Association evaluating the rules

governing professional conduct of attorneys, and to make recommendations on

the proposed RPCs and other issues. See Supreme Court of N.J., Administrative


                                                                           A-0113-18T2
                                        5
Determinations in Response to the Report and Recommendation of the Supreme

Court Commission on the Rules of Professional Conduct (2003) (Administrative

Determinations), reprinted in Michaels, New Jersey Attorney Ethics 1143

(2007). In December 2002, the Commission issued its report. Ibid.

      Among other things, the Commission recommended elimination of the

"appearance of impropriety" standard from the RPCs. Id. at 1151. In its report,

the Commission stated in pertinent part:

            No rule has engendered as much criticism as that
            constituting "the appearance of impropriety" as a
            separate ethics violation. After careful consideration,
            the Commission has concluded that other, more
            objective rules better serve the interests of the bench,
            bar, and public. Further informing the Commission's
            conclusion is the Court's constitutional power over
            practice and procedure through which the judiciary may
            control the conduct of attorneys in judicial proceedings.
            In sum, the Commission believes that the elimination
            of the appearance-of-impropriety rule will not lower the
            standards of the Bar and expose the public to unethical
            conduct.

                  The appearance of impropriety provisions in the
            RPCs seek to reduce the risk of improper conflicts.
            Because of their vagueness and ambiguity, those
            provisions, however, are not appropriate as ethics
            standards. Moreover, courts have the independent
            authority, which they have exercised, to take corrective
            action when the risk of improper conflict threatens the
            administration of justice.

            [Id. at 1151-52.]

                                                                        A-0113-18T2
                                       6
      The Commission also recommended that a municipal prosecutor's

disqualification from criminal defense work in the same county should not

extend to members or associates of the municipal prosecutor's law firm. Id. at

1152. The Commission stated, however, that the disqualification would still

apply to criminal defense work that involves matters that have occurred in the

municipality of the prosecutor or law enforcement personnel and other material

witnesses from that municipality. Ibid. The Commission explained:

            In reaching its recommendation, the Commission
            reasoned that: 1) the better basis for personal and
            imputed disqualifications of a part-time municipal
            prosecutor is the Supreme Court's rule-making
            authority over practice and procedure, see State v.
            Clark, 162 N.J. 201, 205-06 (2000), 2) the critical
            considerations for determining such a disqualification
            are fairness in the prosecution of criminal and quasi-
            criminal matters, preservation of the right to a fair trial,
            effective assistance of counsel, prosecutorial
            impartiality, and the integrity of the administration of
            criminal justice, and 3) an ethics rule, particularly one
            based on the appearance of impropriety standard is
            unnecessary.

            [Ibid.]

      In September 2003, the Court issued its administrative determinations in

response to the Commission's report. Id. at 1143. The Court accepted the

Commission's recommendation and eliminated the "appearance of impropriety"

standard for the reasons stated by the Commission. Id. at 1152-53.

                                                                           A-0113-18T2
                                         7
      In addition, the Court agreed with the Commission's recommendation and

determined that the "municipal prosecutor's disqualification should be personal

to him or her except in the circumstances set forth in the Commission's

comments." Id. at 1153. The Court therefore amended Rule 1:15-4(c) to state:

            As applied to partners, employers, employees, office
            associates, shareholders, and members, the limitations
            imposed on the practice of law by municipal
            prosecutors by [Rule] 1:15-3(b) shall extend only to
            matters that have occurred in the municipality in which
            the prosecutor serves and any matters that involve law
            enforcement personnel or other material witnesses from
            that municipality.

The Court also adopted RPC 1.8(k), which pertains to conflicts of interest by

"lawyer[s] employed by . . . public entitie[s], either as a lawyer or in some other

role[.]"

      Notwithstanding plaintiff's arguments to the contrary, we are convinced

that the Court's elimination of the "appearance of impropriety" standard in the

RPCs did not alter or impliedly repeal Rule 1:15-3(a). As noted previously, the

Commission recommended the elimination of the "appearance of impropriety"

standard because it was vague and ambiguous, and did not provide a proper

standard for ethical conduct by attorneys.       Administrative Determinations,

reprinted in Michaels, at 1152. The Commission stated that the better approach



                                                                           A-0113-18T2
                                        8
is to regulate disqualifications with objective rules, adopted by the Supreme

Court in the exercise of its rule-making authority. See id. at 1151.

      The Commission did not recommend any change to the limitations on the

practice of law set forth in Rule 1:15-3. The only change that the Commission

recommended and was later implemented by the Supreme Court, is the change

to Rule 1:15-4(c), which limited the disqualifications for municipal prosecutors.

See id. at 1153.

      Thus, the elimination of the "appearance of impropriety" standard did not

affect the limitations on practice in Rule 1:15-3(a), which apply in this case.

Indeed, Rule 1:15-3(c) makes clear that the disqualifications under that rule

apply in addition to any limitations imposed by the RPCs or other provisions of

the law. Rule 1:15-3(c) states, "Paragraphs (a) and (b) of the rule shall not be

deemed to exhaust the limitations on practice necessitated by a conflict of

interest on the part of an attorney representing a public body, agency, or officer."

      Plaintiff argues, however, that the Court's decision in Trupos supports his

contention that the disqualifications provided by Rule 1:15-3(a) must be

reconsidered in light of the elimination of the "appearance of impropriety"

standard from the RPCs. In Trupos, a law firm represented the City of Atlantic

City in its defense of tax appeals in 2006 and 2007, and served as a non-voting


                                                                            A-0113-18T2
                                         9
consultant on a committee responsible for evaluating those real estate tax

assessments. Trupos, 201 N.J. at 452-53.

      The issue before the Court in Trupos was whether the law firm was

prohibited from representing a group of plaintiffs challenging subsequent tax

assessments. Id. at 454. The Court noted that RPC 1.9(a) "provides . . . that

'[a] lawyer who has represented a client in a matter shall not thereafter represent

another client in the same or substantially related matter in which that client's

interests are materially adverse to the interests of the former client[.] '" Id. at

462 (second and third alterations in original).

      The Court stated that "whether the matters are the 'same or substantially

related' must be based in fact, as [the Court] ha[s] 'reject[ed] the appearance of

impropriety as a factor to be considered in determining whether a prohibited

conflict of interest exists under RPC . . . 1.9.'" Id. at 464 (third and fourth

alterations in original) (quoting Ethics Op. No. 697, 188 N.J. at 562 n.5). The

Court established a standard for determining whether matters are substantially

related, and applying that new standard, decided that the law firm was not

disqualified from representing the parties in challenging the tax assessments.

Id. at 467-70.




                                                                           A-0113-18T2
                                       10
      We are convinced that plaintiff's reliance upon Trupos is misplaced. As

we have explained, in that case, the Court considered and interpreted RPC 1.9.

Id. at 462. Rule 1:15-3(a) was not at issue in Trupos. Furthermore, there is

nothing in Trupos which suggests the disqualifications provided by Rule 1:15-

3(a) must be reconsidered in light of the elimination of the "appearance of

impropriety" standard.

      We note that on appeal, plaintiff has not argued that Rule 1:15-3(a) does

not apply to Daggett. Indeed, Daggett is an attorney "in the employ or service

of" the Sheriff. Therefore, the rule precludes Daggett from representing plaintiff

in this case while representing defendants in criminal matters in Sussex County.

Therefore, the trial court correctly determined that Daggett is barred by Rule

1:15-3(a) from representing plaintiff in this case.

      We have considered plaintiff's other arguments and conclude they are

without sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                          A-0113-18T2
                                       11